
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



EMPLOYMENT AGREEMENT


        This Employment Agreement (this "Agreement") is effective as of
August 12, 2002 (the "Effective Date"), and is entered into by and between
Edward B. Caudill, an individual ("Executive"), and Fleetwood Enterprises, Inc.,
a Delaware corporation (the "Company").

R E C I T A L S

        WHEREAS, this Agreement is entered pursuant to that certain Letter
Agreement between Executive and the Company dated July 19, 2002, and the terms
of said Letter Agreement are incorporated in and made a part of this Agreement
and shall supersede any plainly inconsistent terms otherwise applicable under
this Agreement.

        WHEREAS, by entering into this Agreement, the terms of Executive's
employment with the Company shall be governed by the terms and conditions of
this Agreement (including the July 19, 2002, Letter Agreement referred to
above), and any other prior agreement between Executive and the Company or any
of the Company's affiliated entities relating to Executive's employment with the
Company or any of its affiliated entities shall be superseded by the terms of
this Agreement except to the extent set forth herein.

        NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto agree as follows:

A G R E E M E N T

        1.    Employment. As of the Effective Date, the Company hereby employs
Executive to serve in the capacity of President and Chief Executive Officer. The
Company's Board of Directors (the "Board") may provide other designations of
title to Executive as the Board and Executive deem appropriate.

        Executive agrees to perform the duties and functions as assigned by the
Board of Directors. Except for legal holidays, vacations and absences due to
temporary illness, Executive shall devote his time, attention and energies to
the business of the Company on a full-time basis. Executive represents and
warrants to the Company that he is under no restriction, limitation or other
prohibition to perform his duties as described herein.

        2.    Employment Compensation And Benefits.

        (a)    Base Salary.    Executive's initial base salary shall be at the
annual rate of Six Hundred and Seventy-Five Thousand Dollars ($675,000) (the
"Base Salary"), which shall be payable at least as frequently as monthly and
subject to deductions and withholdings required by applicable law and as
customary in respect of the Company's salaried employees. The Company, on the
basis of Executive's performance and the Company's financial success and
progress, shall review this salary level in July 2003 and at least annually
thereafter.

        (b)    Incentive Compensation.    As additional compensation to provide
incentives for Executive to extend efforts which will assist in increasing the
profits of the Company, Executive shall be eligible to receive incentive
compensation based on achieving individual and organizational performance
objectives in accordance with the terms and conditions of the Company's
management compensation plan, implemented at the beginning of fiscal year 2002,
and as may be modified from time to time. Executive incentive compensation shall
be no less than $110,100 for the quarter ended October 2002, and $126,565 for
each of the quarters ended January 26, 2003 and April 27, 2003.

        (c)    Cash Bonus and Relocation Expenses.    Executive shall be
entitled to a cash bonus and relocation expenses as provided in the Letter
Agreement dated July 19, 2002 between Executive and the Company.

--------------------------------------------------------------------------------




        (d)    Vacation.    Executive shall be entitled to a vacation of four
weeks per year for each employment year with the Company, commencing on the date
hereof. Vacations shall otherwise be in accordance with the Company's vacation
policies in effect during the term of this Agreement.

        (e)    Expense Reimbursement.    The Company shall reimburse Executive
for all reasonable amounts actually expended by Executive in the course of
performing his duties for the Company and in accordance with any
Company-established guidelines where Executive tenders receipts or other
documentation reasonably substantiating the amounts as required by the Company.

        (f)    Other Benefits.    Except as otherwise provided in this
Agreement, Executive shall be entitled to receive all of the rights, benefits
and privileges under any retirement, pension, profit-sharing, group medical
insurance, group dental insurance, group-term life insurance, disability
insurance and other employee benefit plan or program of the Company which may be
now in effect or hereafter adopted, to the extent that Executive is eligible
under the provisions thereof.

        3.    Termination.

        (a)    At Will.    The Company shall employ Executive at will, and
either Executive or the Company may terminate Executive's employment with the
Company at any time and for any reason, with or without cause.

        (b)    Qualifying Termination.    Executive's termination shall be
considered a "Qualifying Termination" unless:

        (i)    Executive voluntarily terminates his employment with the Company
and its affiliated companies. Executive, however, shall not be considered to
have voluntarily terminated his employment with the Company and its affiliated
companies if his overall targeted total cash compensation (base salary plus
targeted short term bonus), (TCC), is reduced or adversely modified in any
material respect (unless the modification applies generally to similarly
situated executives in the Company) or his position is modified or changed so
that he is no longer an officer of the Company and he elects to terminate his
employment within sixty (60) days following such reduction, modification or
change.

        (ii)  The termination is on account of Executive's death or Disability.
"Disability" shall mean a physical or mental incapacity as a result of which
Executive becomes unable to continue the performance of his responsibilities for
the Company and its affiliated companies and which, at least three (3) months
after its commencement, is determined to be total and permanent by a physician
agreed to by the Company and Executive, or in the event of Executive's inability
to designate a physician, his legal representative. In the absence of agreement
between the Company and Executive, each party shall nominate a qualified
physician and the two physicians so nominated shall select a third physician who
shall make the determination as to Disability.

        (iii)  Executive is involuntarily terminated for "Cause." For this
purpose, "Cause" shall include but not be limited to:

        (a)  Executive's refusal to comply with a lawful, written instruction of
the Board or Executive's immediate supervisor, which refusal is not remedied by
Executive within a reasonable period of time after his receipt of written notice
from the Company identifying the refusal;

2

--------------------------------------------------------------------------------

        (b)  Executive's act or acts of personal dishonesty which were intended
to result in Executive's personal enrichment at the expense of the Company or
any of its affiliated companies; or

        (c)  Executive's conviction of any misdemeanor involving an act of moral
turpitude or any felony; or

        (d)  Executive's failure to perform his duties in a satisfactory manner.
Executive must be provided written notice of the unsatisfactory performance and
provided at least ninety (90) days to improve his performance.

        (iv)  Executive ceases to be employed by the Company due to the sale or
acquisition of all of the equity interests in, or substantially all of the
assets of, a subsidiary or division of the Company with which Executive is
affiliated, or in connection with the merger of such a subsidiary or division,
and this Agreement is assumed in writing or by operation of law by such
acquiring or surviving person or entity or an affiliate thereof.

        (c)    Return of Materials.    In the event of any termination of
Executive's employment for any reason whatsoever, Executive shall promptly
deliver to the Company all Company property, including, but not limited to,
documents, data, and other information pertaining to Confidential Information,
as defined below. Executive shall not take with him any documents or other
information, or any reproduction, summary or excerpt thereof, containing or
pertaining to any Confidential Information.

        4.    Change in Control.

        (a)    Statement of Purpose.    The Company believes that it is in the
best interest of the Company and its stockholders to foster Executive's
objectivity in making decisions with respect to any pending or threatened Change
in Control of the Company and to ensure that the Company will have the continued
dedication and availability of Executive, notwithstanding the possibility,
threat or occurrence of a Change in Control. The Company believes that these
goals can best be accomplished by alleviating certain of the risks and
uncertainties with regard to Executive's financial and professional security
that would be created by a pending or threatened Change in Control and that
inevitably would distract Executive and could impair his ability to objectively
perform his duties for and on behalf of the Company. Accordingly, the Company
believes that it is appropriate and in the best interest of the Company and its
stockholders to provide to Executive compensation arrangements upon a Change in
Control that lessen Executive's financial risks and uncertainties and that are
reasonably competitive with those of other corporations. The purpose of this
provision is to provide that, in the event of a "Change in Control," Executive
may become entitled to receive certain additional benefits, as described herein,
in the event of his termination under specified circumstances.

        (b)    Definition of Change in Control.    As used in this Agreement,
the phrase "Change in Control" shall mean:

        (i)    The acquisition (other than from the Company) by any person,
entity or "group," within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") (excluding, for
this purpose, the Company or its subsidiaries, or any executive benefit plan of
the Company or its subsidiaries which acquires beneficial ownership of voting
securities of the Company), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of twenty-five percent (25%) or
more of either the then-outstanding shares of common stock or the combined
voting power of the Company's then-outstanding voting securities entitled to
vote generally in the election of directors; or

3

--------------------------------------------------------------------------------

        (ii)  Individuals who, as of the date hereof, constitute the Board of
Directors of the Company (as of the date hereof the "Incumbent Board") cease for
any reason to constitute at least a majority of the Board of Directors of the
Company, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company's stockholders,
is or was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company) shall be, for purposes of this Agreement, considered as though such
person were a member of the Incumbent Board; or

        (iii)  Approval by the stockholders of the Company of a reorganization,
merger or consolidation with any other person, entity or corporation, other than

        (x)  a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of another entity) more than fifty percent (50%) of the combined
voting power of the voting securities of the Company or such other entity
outstanding immediately after such merger or consolidation, or

        (y)  a merger or consolidation effected to implement a recapitalization
of the Company (or similar transaction) in which no person acquires twenty-five
percent (25%) or more of the combined voting power of the Company's then
outstanding voting securities; or

        (iv)  Approval by the stockholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or other disposition by
the Company of all or substantially all of the Company's assets.

        (c)    Certain Terminations Following Change in Control.    If, within
twelve (12) months following a Change in Control, the employment of Executive is
terminated (i) by the Company, other than for Cause or by reason of Executive's
death, or Disability or retirement, or (ii) by Executive for Good Reason, such
termination shall be conclusively considered a "Qualifying Termination" based on
Change in Control. "Good Reason" means, following a Change in Control, the
occurrence of a change in Executive's compensation; health insurance or
retirement benefits; job authority, duties or responsibilities; or location of
employment, which in any such cases is materially adverse to Executive.

        5.    Severance Payment and Benefits.

        (a)    If Executive's employment is terminated as a result of a
Qualifying Termination as defined in Sections 3(b) and 4(c), and if Executive
delivers a fully-executed release and waiver of all claims against the Company,
then, upon expiration of any applicable revocation period contained in the
release and waiver, the Company shall pay or provide Executive the following
Severance Payment and benefits:

        (i)    Executive shall receive the Severance Payment, as provided in the
Letter Agreement dated July 19, 2002, between Executive and the Company, which
shall be payable in equal monthly installments beginning on the first day of the
first full month and continuing on the first day of each month thereafter during
the Severance Period. The Severance Payment is in lieu of any severance payment
benefits which otherwise may at that time be available under the Company's
applicable policies and Executive shall be entitled to receive whatever
additional severance payment benefits, if any, for which he may qualify
according to the provisions of this Agreement regarding Change in Control.

4

--------------------------------------------------------------------------------

        Each Monthly Severance Payment shall be subject to deductions and
withholdings required by applicable law. As used herein, "Severance Period"
shall mean that period beginning upon Executive's Qualifying Termination and
ending upon the lapse thereafter of the number of months equal to the number of
Monthly Severance Payments.

        (ii)  During the Severance Period and to the extent reasonably
practicable, Executive shall be entitled to receive benefits comparable to those
which had been made available to him (including his family) under the Associate
Healthcare Management Plan and any company sponsored retirement plan before the
Qualifying Termination. To the extent reasonably practicable, these benefits
shall be continued to Executive in a comparable manner, a comparable cost and at
a comparable level as provided to Executive (including his family) immediately
prior to the Qualifying Termination. In some cases, benefits may be converted to
a reasonably similar private plan—provided that the Company pays all additional
costs associated with conversion. The provision of these benefits shall be
earlier terminated or reduced, as applicable, if and to the extent Executive
receives comparable benefits as a result of concurrent coverage through another
program. Participation in all other benefits plans including group life
insurance, personal accident insurance, and disability insurance, etc., will
cease as of the date of termination.

        (iii)  Any and all of Executive's unvested stock options shall
immediately become fully vested and exercisable and the restrictions on any and
all of Executive's restricted stock shall lapse as of the date of termination.

        (b)    In the event of a Qualifying Termination as a result of a Change
in Control, as defined in Section 4 hereof, an additional twelve (12) months of
Severance Payments and benefits as calculated and described in Section 5
(a) (i), (ii) and (iii) above will be provided to Executive. In the event that
Executive becomes entitled to receive a Severance Payment in accordance with the
provisions of this Section 5(b), such Severance Payment and any other benefits
or payments (including transfers of property) that Executive receives, or is to
receive, pursuant to this Agreement or any other agreement, plan or arrangement
with the Company in connection with a Change in Control of the Company ("Other
Benefits") shall be subject to the tax imposed pursuant to Section 4999, or any
successor thereto, of the Internal Revenue Code of 1986, as amended, (the
"Code") or any comparable provision of state law (an "Excise Tax"), the
following rules shall apply:

        (i)    The Company shall pay to Executive, within thirty (30) days after
the Executive's Qualifying Termination, an additional amount (the "Gross-Up
Payment") such that the net amount retained by Executive, after deduction of any
Excise Tax with respect to the Severance Payment or the Other Benefits and any
federal, state, and local income tax, FICA tax, and Excise Tax upon such
Gross-Up Payment, is equal to the amount that would have been retained by
Executive if such Excise Tax were not applicable. It is intended that Executive
shall not suffer any loss or expense resulting from the assessment of any Excise
Tax or the Company's reimbursement of Executive for payment of any such Excise
Tax.

        (ii)  For purposes of determining whether any of the Severance Payments
or Other Benefits will be subject to an Excise Tax and the amount of such Excise
Tax, (i) any other payments or benefits received or to be received by Executive
in connection with a Change in Control of the Company or Executive's termination
of employment (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a Change in Control or any person affiliated with the Company or such person)
shall be treated as "parachute payments" within the meaning of
Section 280G(b)(2) of the Code (or any successor thereto), and all "excess
parachute payments" within the meaning of Section 280G(b)(1) of the Code (or any
successor thereto)

5

--------------------------------------------------------------------------------




shall be treated as subject to the Excise Tax, unless in the opinion of tax
counsel selected by the Company's independent auditors and acceptable to
Executive such other payments or benefits (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4) of the Code (or any successor thereto),
(ii) the amount of the Severance Payments and Other Benefits which shall be
treated as subject to the Excise Tax shall be equal to the lesser of (A) the
total amount of the Severance Payments or Other Benefits or (B) the amount of
excess parachute payments within the meaning of Sections 280G(b)(1) and (4) of
the Code (or any successor or successors thereto), after applying clause (i),
above, and (iii), the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Company's independent auditors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code (or any successor
or successors thereto).

        (iii)  For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rates of taxation in the state and locality of Executive's residence on the date
of the Executive's Qualifying Termination, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

        (iv)  In the event that the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder at the time of the Executive's
Qualifying Termination, the Executive shall repay to the Company, at the time
that the amount of such reduction in Excise Tax is finally determined, the
portion of the Gross-Up Payment attributable to such reduction plus interest on
the amount of such repayment at the rate provided in Section 1274(b)(2)(B) of
the Code (or any successor thereto) (the "Applicable Rate"). In the event that
the Excise Tax is determined to exceed the amount taken into account hereunder
at the time of such Qualifying Termination (including by reason of any payment
the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus interest, determined at the Applicable Rate,
payable with respect to such excess) at the time that the amount of such excess
is finally determined.

        6.    Nondisclosure of Confidential Information.    Executive
acknowledges that during the term of his employment with the Company, he will
have access to and become acquainted with information of a confidential,
proprietary or secret nature which is or may be either applicable to, or related
in any way to, the present or future business of the Company, the research and
development or investigation of the Company, or the business of any customer of
the Company ("Confidential Information"). For example, Confidential Information
includes, but is not limited to, devices, secret inventions, processes and
compilations of information, records, specifications, designs, plans, proposals,
software, codes, marketing and sales programs, financial projections, cost
summaries, pricing formula, and all concepts or ideas, materials or information
related to the business, products or sales of the Company and its customers and
vendors. Executive shall not disclose any Confidential Information, directly or
indirectly, or use such information in any way, either during the term of this
Agreement or at any time thereafter, except as required in the course of
employment with the Company. Executive also agrees to comply with the Company's
policies and regulations, as established from time to time for the protection of
its Confidential Information, including, for example, executing the Company's
standard confidentiality agreements. This section shall survive termination of
this Agreement.

        7.    Non-Solicitation.    Executive agrees that so long as he is
employed by the Company and for a period of twenty-four (24) months after
termination of his employment for any reason, he shall not (a) directly or
indirectly solicit, induce or attempt to solicit or induce any employee of the
Company or

6

--------------------------------------------------------------------------------


any of its affiliated companies to discontinue his employment with the Company;
(b) usurp any opportunity of the Company or any of its affiliated companies of
which Executive became aware during his tenure at the Company or which is made
available to him on the basis of the belief that Executive is still employed by
the Company; or (c) directly or indirectly solicit or induce or attempt to
influence any person or business that is an account, customer or client of the
Company or any of its affiliated companies to restrict or cancel the business of
any such account, customer or client with the Company or any of its affiliated
companies. This section shall survive termination of this Agreement.

        8.    Successors.

        (a)    This Agreement is personal to Executive, and without the prior
written consent of the Company shall not be assignable by Executive other than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by Executive's legal representatives.

        (b)    The rights and obligations of the Company under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of the Company.

        9.    Governing Law.    This Agreement is made and entered into in the
State of California, and the internal laws of California shall govern its
validity and interpretation in the performance by the parties hereto of their
respective duties and obligations hereunder.

        10.    Modifications.    This Agreement may be amended or modified only
by an instrument in writing executed by all of the parties hereto.

        11.    Entire Agreement.    Except as otherwise set forth herein, this
Agreement supersedes any and all prior written or oral agreements between
Executive and the Company. This Agreement contains the entire understanding of
the parties hereto with respect to the terms and conditions of Executive's
employment with the Company; provided, however, that this Agreement is not
intended to supersede any agreements that Executive may previously have entered
into regarding the protection of trade secrets and confidential information.

        12.    Dispute Resolution

        (a)    Any controversy or dispute between the parties involving the
construction, interpretation, application or performance of the terms,
covenants, or conditions of this Agreement or in any way arising under this
Agreement (a "Covered Dispute") shall, on demand by either of the parties by
written notice served on the other party in the manner prescribed in Section 14
hereof, be referenced pursuant to the procedures described in California Code of
Civil Procedure ("CCP") Sections 638, et seq., as they may be amended from time
to time (or such procedures as nearly the same as may be available under the
laws of California, the "Reference Procedures"), to a retired Judge from the
superior court of California for the County of Riverside (the "Venue County")
for a decision.

        (b)    The Reference Procedures shall be commenced by either party by
the filing in the superior court of Venue County a petition pursuant to CCP
Section 638(1) (or such procedures as nearly the same as may be available under
the laws of California, a "Petition"). Said Petition shall designate as a
referee a Judge from the list of retired superior court Judges from the Venue
County who have made themselves available for trial or settlement of civil
litigation under said Reference Procedures. If the parties hereto are unable to
agree on the designation of a particular retired superior court Judge of the
Venue County, or the designated Judge is unavailable or unable to serve in such
capacity, request shall be made in said Petition that the Presiding or Assistant
Presiding Judge of the superior court of the Venue County appoint as referee a
retired superior court Judge from the aforementioned list.

        (c)    Except as hereafter agreed by the parties, the referee shall
apply the internal law of the State of California in deciding the issues
submitted hereunder. Unless formal pleadings are waived

7

--------------------------------------------------------------------------------




by agreement among the parties and the referee, the moving party shall file and
serve its complaint within fifteen (15) days from the date a referee is
designated as provided herein, and the other party shall have fifteen (15) days
thereafter in which to plead to said complaint. Each of the parties reserves its
respective rights to allege and assert in such pleadings all claims, causes of
action, contentions and defenses which it may have arising out of or relating to
the general subject matter of the Covered Dispute that is being determined
pursuant to the Reference Procedures. Reasonable notice of any motions before
the referee shall be given, and all matters shall be set at the convenience of
the referee. Discovery shall be conducted as the parties agree or as allowed by
the referee. Unless waived by each of the parties, a reporter shall be present
at all proceedings before the referee.

        (d)    It is the parties' intention by this Section 13 that all issues
of fact and law and all matters of a legal and equitable nature related to any
Covered Dispute will be submitted for determination by a referee designated as
provided herein. Accordingly, the parties hereby stipulate that a referee
designated as provided herein shall have all powers of a Judge of the superior
court including, without limitation, the power to grant equitable and
interlocutory and permanent injunctive relief.

        (e)    Each of the parties specifically (i) consents to the exercise of
jurisdiction over his person by a referee designated as provided herein with
respect to any and all Covered Disputes; and (ii) consents to the personal
jurisdiction of the California courts with respect to any appeal or review of
the decision of any such referee.

        (f)    Each of the parties acknowledges that the decision by a referee
designated as provided herein shall be a basis for a judgment as provided in CCP
Section 644 and shall be subject to exception and review as provided in CCP
Section 645, or such procedures as nearly the same as may be available under the
laws of California.

        (g)    The Company shall pay all fees and costs incurred by Executive in
connection with the Reference Procedures for a Covered Dispute other than
attorneys' fees incurred by Executive.

        13.    Notices.    Any notice or communications required or permitted to
be given to the parties hereto shall be delivered personally or be sent by
United States registered or certified mail, postage prepaid and return receipt
requested, and addressed or delivered as follows, or at such other addresses the
party addressed may have substituted by notice pursuant to this Section:

    To the Company:
Fleetwood Enterprises, Inc.
3125 Myers Street
Riverside, California 92503-5527
Attn: General Counsel   To Executive:
Edward B. Caudill
3125 Myers Street
Riverside, CA 92503    

        14.    Captions.    The captions of this Agreement are inserted for
convenience and do not constitute a part hereof.

        15.    Severability.    In case any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein and there shall be deemed substituted for such invalid,
illegal or unenforceable provision such other provision as will most nearly
accomplish the intent of the parties to the extent permitted by the applicable
law. In case this Agreement, or any one or more of the provisions hereof, shall
be held to be invalid, illegal or unenforceable within any governmental
jurisdiction or subdivision thereof, this Agreement or any such provision
thereof shall not as a consequence thereof be deemed to be invalid, illegal or
unenforceable in any other governmental jurisdiction or subdivision thereof.

8

--------------------------------------------------------------------------------


        16.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one in the same Agreement.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered effective as of the day and year first written
above.

    /s/  EDWARD B. CAUDILL      

--------------------------------------------------------------------------------

Edward B. Caudill                   FLEETWOOD ENTERPRISES, INC.,
a Delaware corporation                   By:   /s/  THOMAS B. PITCHER      

--------------------------------------------------------------------------------

        Name:   Thomas B. Pitcher

--------------------------------------------------------------------------------

        Title:   Interim Chairman of the Board

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



EMPLOYMENT AGREEMENT
